Citation Nr: 0401553	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-16 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
head injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Tiedeman





REMAND

The veteran served on active duty from October 1977 to 
October 1980.

The case comes before the Board of Veterans' Appeals (Board) 
by means of an April 2002 rating decision rendered by the San 
Juan, Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for a 
rating in excess of 10 percent for residuals of a head 
injury.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (VCAA), amended 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and added 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  The amended duty to notify requires VA to 
notify a claimant of any information or evidence necessary to 
substantiate the claim and "which portion of [the] 
information and evidence necessary to substantiate the claim 
and "which portion of [the] information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, the Secretary . . . will attempt to obtain on behalf of 
the claimant."  38 U.S.C.A. § 5103(a); see 38 C.F.R. § 
3.159(b).

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187-88 (2002), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
Board's failure to enforce compliance with the requirements 
set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is remandable error.  See also Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  In this case the veteran has not been 
notified of the information and evidence necessary to 
substantiate his claim, and which party is responsible for 
attempting to obtain any such information or evidence.  Until 
the veteran is provided notice as to what information and 
evidence is needed to substantiate his claim, it is not 
possible to demonstrate either that there is no possible 
information or evidence that could be obtained to 
substantiate the veteran's claims or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating these claims.  See 38 U.S.C.A. 
§ 5103A(a)(2).

Additionally, the Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without obtaining a waiver.  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  The result is that the RO must review new evidence 
associated with the claims file and adjudicate the claim 
considering that evidence, as well as evidence previously of 
record.  In this case, Social Security Administration (SSA) 
records have recently been associated with the claims folder 
without a waiver and have not yet been considered by the RO.

This case is hereby REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

1.  The RO must ensure that all VCAA 
notice and development obligations 
have been satisfied in accordance 
with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Particularly, the 
RO must notify the veteran of the 
information and evidence needed to 
support his claims, what evidence VA 
will develop, and what evidence the 
veteran must furnish.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health 
care providers that have treated him 
for headaches or other residuals of 
his head injury since September 2000.  
The RO should obtain treatment 
records from all sources identified 
by the veteran which are not already 
of record.

3.  The RO should obtain copies of 
treatment records for the veteran 
from the San Juan VAMC since March 
2002.

4.  The RO should re-adjudicate the 
veteran's claim in light of the 
evidence added to the record since 
the last Statement of the Case 
(SOC).  If the benefit sought on 
appeal remains denied, the veteran 
and his representative should be 
furnished a SOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



